


Exhibit 10(l)(l)(l)

 

December 15, 2010

 

Ms. Catherine A. Lesjak

Executive Vice President and Chief Financial Officer

Hewlett-Packard Company

3000 Hanover Street

Palo Alto, CA 94304

 

Dear Cathie:

 

Over the last several months you have provided extremely valuable service both
to Hewlett-Packard Company (“HP”) and to HP’s Board of Directors, and on behalf
of the Board I would like you to know that we are especially grateful for all
that you have done for HP.  The Board has also asked that I inform you that it
would very much like to ensure that you remain with HP in the coming years to
help HP continue to prosper.  To that end, on behalf of HP we are very pleased
to enter into this agreement (“Agreement”) with you.

 

1.             The Term:  The term of this Agreement shall be three years, after
which it may be renewed only by written agreement of the parties.

 

2.             Position and Duties:  For the term of this Agreement you shall
continue to be Executive Vice President and Chief Financial Officer responsible
for continuing to perform the duties and responsibilities of that position as
you have before.

 

3.             Compensation:

 

a.             Base Salary:  Throughout the term of this Agreement your base
salary shall be maintained at its current level subject to any future increases
that the Board may grant; provided, however, that your base salary may be
reduced if the base salaries for substantially all other Executive Vice
Presidents are reduced in a substantially similar manner.

 

b.             Annual Incentive:  Throughout the term of this Agreement your
target annual incentive will be maintained at its current level subject to any
future increases that the Board may grant; provided, however, that your target
annual incentive may be reduced if the target annual incentives for
substantially all other Executive Vice Presidents are reduced in a substantially
similar manner.

 

c.             Long-term Incentive Awards:  The long-term incentive awards that
to date have been provided to you shall not be reduced during the term of this
Agreement, and additional awards may be granted to you in the discretion of the
Board; provided, however, that your long-term incentive awards may be reduced if
the long-term incentive awards for substantially all other Executive Vice
Presidents are reduced in a substantially similar manner.

 

--------------------------------------------------------------------------------


 

December 15, 2010

Page 2

 

4.             Severance Benefits:

 

a.             Severance benefits for Section 16 officers are determined under
the HP Severance Plan for Executive Officers (“SPEO”).  In your case, while this
Agreement remains in effect you will be covered by the SPEO in accordance with
its terms, but the amount of your cash severance benefit shall be calculated by
multiplying by two the sum of (i) your annual base salary in effect immediately
before the termination of your employment and (ii) the annual average of all
cash bonuses that you earned for the two fiscal years most recently ended prior
to the termination of your employment (regardless of whether such bonuses were
paid during or after the end of a fiscal year); provided,however, that your cash
severance benefit shall not exceed 2.99 times the sum of your base salary and
target bonus in effect immediately prior to your termination.

 

b.             If you are terminated in a manner entitling you to benefits under
the SPEO, as modified by this Agreement, in addition to the cash severance
benefit payable under the SPEO you will receive a pro-rata bonus under the
annual Pay-for-Results Plan (or any successor plan) with respect to the fiscal
year in which your termination occurs based on your actual period of service
through your date of termination and actual performance for the fiscal year as
measured by applicable metrics. This bonus will be payable within 75 days
following the end of the fiscal year during which your termination occurs.  In
addition, the following treatment will apply to your outstanding equity awards
in the event of a termination of your employment entitling you to benefits under
the SPEO, as modified by this Agreement (such treatment to apply at such time as
the release you are required to sign under the SPEO becomes effective):

 

i.

Stock Options:  Vesting shall be fully accelerated on all of your unvested stock
options and you shall have one year from your termination date (or the original
expiration date, if earlier) to exercise all HP options;

 

 

ii.

Restricted Stock, RSU and PRU Awards:  All restrictions shall be released and
you shall be immediately and fully vested in all stock or stock unit awards. 
With respect to any PRUs or other performance-based awards (collectively
“PBRUs”), payout shall be determined as if you had remained actively employed
during the entire performance period, with payout to be calculated based on
actual performance results and made in shares following the close of the
applicable performance period.

 

c.             The other general terms and conditions of the SPEO will continue
to apply with respect to the calculation, and conditions for receipt, of these
benefits, except that a “qualifying termination” (in addition to the
circumstances defined in the SPEO) shall include your resignation within 12
months after the occurrence, without your prior written consent, of one or more
of the following events:

 

i.

the relocation of your principal place of business more than 50 miles from Palo
Alto, California;

 

 

ii.

a material reduction in your salary, annual incentive, or long-term incentive
opportunities; and

 

 

iii.

a material adverse change in your authority, duties or responsibilities. A
material adverse change in your authority, duties or responsibilities includes,

 

--------------------------------------------------------------------------------


 

December 15, 2010

Page 3

 

without limitation, your ceasing to be Chief Financial Officer, or your no
longer reporting directly to the Chief Executive Officer of the top-tier parent
company of the controlled group of corporations of which HP is a part.

 

You must provide the Board with written notice within 90 days after the
occurrence of one or more of the above events, and the Board will have 30 days
during which it may remedy the condition so identified.

 

5.             Benefits Following a Change in Control of HP:  In the event of
your termination within 12 months following a Change in Control of HP (as
defined in the Amended and Restated HP 2004 Stock Incentive Plan) due to the
same “qualifying termination” events that would qualify you for cash benefits
under the SPEO or this Agreement, you will, subject to your execution of the
required release, receive:

 

a.             a cash severance benefit as calculated pursuant paragraph 4a
above;

 

b.             an annual incentive award under the HP Pay-for-Results Plan (or
any successor program) for the fiscal year in which your termination occurs
based on your actual service through your date of termination, and assuming
continued accruals with respect to such bonus at the rate in effect immediately
prior to the entry into an agreement by HP that results in its Change in
Control; and

 

c.             equity treatment as described in paragraph 4b above, except that
payout for all PBRUs shall be in cash and shall be determined assuming “target”
performance on all metrics for all uncompleted periods, with each unit valued
based on the per-share price paid for HP stock in connection with the change in
control, plus interest at the applicable federal rate from the date of change in
control to the date of payment, with the time of such payments to occur (i) at
the end of the applicable performance period with respect to PBRUs already
granted, and (ii) at the time the cash severance benefit is payable hereunder,
with respect to PBRUs granted on or after the date of this Agreement, or
otherwise as required so as to avoid imposition of tax under Section 409A of the
Code.

 

If your receipt of the cash and other benefits payable under this paragraph (the
“CIC Benefits”) would constitute an “excess parachute payment” for purposes of
Section 280G of the Code, then either (i) the CIC Benefits shall be reduced by
the minimum amount necessary to avoid any excise taxes under Code Section 4999
or (ii) you shall receive the full amount of the CIC Benefits without any
reduction, whichever results in your receipt, on an after-tax basis (including
after the imposition of any excise taxes under Code Section 4999), of the
greatest amount of the CIC Benefits.  If the CIC Benefits are so reduced, such
reductions shall first apply to cash payments, with the last payment reduced
first; next, to any equity or equity derivatives that are included under Code
Section 280G at full value rather than accelerated value, with the highest value
reduced first (applied first to performance-based awards and then to time-based
awards); next to any non-cash, non-equity-based benefits, with the latest
scheduled benefit reduced first; and finally to any equity or equity derivatives
based on acceleration value, with the highest value reduced first (applied first
to performance-based awards and then to time-based awards) (with all equity and
equity derivative values to be determined under Treasury Regulation
Section 1.280G-1, Q&A 24).  If you receive the full amount of the CIC Benefits
without any reduction and such amounts constitute an “excess parachute payment,”
you shall be liable for all taxes related to such payments.

 

--------------------------------------------------------------------------------


 

December 15, 2010

Page 4

 

6.             Miscellaneous:  In the event of your termination for any reason,
the usual executive officer indemnification provisions will continue to apply to
the full extent permitted under Delaware law.  Your receipt of severance or
Change in Control benefits will be subject to your execution of a standard
release of claims within 45 days after your termination of employment and,
unless a later date is specified above, all cash payments described herein will
be made net of required withholdings within 10 days after the expiration of that
45-day period.  Notwithstanding the foregoing, all payments shall be made at the
earliest date on which payment can be made without imposition of the IRC
Section 409A additional tax.  Without limitation, in the event that any of the
benefits described in this Agreement would be subject to tax under Code
Section 409A if paid within six months after your termination of employment (as
the result of your status as a “specified employee” within the meaning of Code
Section 409A), such amount shall be withheld and paid to you on the first
business day of the seventh month following your termination, or to your estate
upon your death, if earlier.  In addition, your equity-based awards will be
structured in compliance with this Agreement and Code Section 409A.  You will be
reimbursed for attorneys’ fees you have incurred in connection with negotiation
of this Agreement, as well as any such fees you reasonably incur for review of
this Agreement in connection with a Change in Control.  All disputes regarding
this Agreement will be submitted to arbitration in accordance with the standard
rules of the American Arbitration Association, and you will be reimbursed for
any attorneys’ fees you incur in connection with such a proceeding only if you
substantially prevail on all of the claims that you assert.  All reimbursements
shall be made in accordance with Code Section 409A. For purposes of HP’s policy
regarding severance agreements for senior executives, any benefits realized with
respect to your equity-based awards in connection with a termination of
employment shall be treated as “permitted benefits” (as defined in the
resolutions adopting such policy, dated July 18, 2003).

 

We are extremely pleased to confirm the terms of your continued service to HP
and we look forward to your continued support to the Board and HP’s new CEO.  To
indicate your agreement to these terms, please sign and return a copy of this
letter to me.  The effective date of this Agreement shall be the date that it is
signed and dated by you below.

 

Sincerely,

 

 

/s/ Lawrence T. Babbio, Jr.

 

Lawrence T. Babbio, Jr.

 

Chair, Human Resources & Compensation Committee

 

Hewlett-Packard Company Board of Directors

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Catherine A. Lesjak

 

Catherine A. Lesjak

 

December 15, 2010

 

--------------------------------------------------------------------------------
